Citation Nr: 0312954	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  97-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right elbow, currently rated as 
10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right clavicle fracture, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION


The veteran had active service from March 1943 to January 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg 
Florida.

This case has been returned to the Board subsequent to 
December 1997 and May 2001 Board remands.


FINDINGS OF FACT

1.  The veteran is right handed.  

2.  The veteran's service-connected right elbow disability is 
manifested by slight limitation of motion.

3.  The veteran's right shoulder disability is manifested by 
painful motion, possible impingement, crepitus, weakness, and 
tenderness, without evidence of nonunion with loose movement 
or dislocation and forward flexion and abduction to 
90 degrees.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a shell fragment wound of the right 
elbow, the major extremity, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 5212 
(2002).

2.  The criteria for a rating in excess of 30 percent for 
residuals of a right clavicle fracture, the major extremity, 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 5201 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), and correspondence from the RO provided to both 
the appellant and his representative, specifically satisfies 
the requirement at § 5103 of the new statute.  They clearly 
notify the appellant and his representative of the evidence 
necessary to substantiate his claims including the 
requirements of the VCAA, to include what evidence the VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claims have been collected for review.  During 
the course of the appeal VA examinations were conducted and 
relevant medical records were obtained.  Accordingly, the 
Board finds that the requirements under the VCAA have been 
met.

Factual Background

Service medical records relate that the veteran sustained a 
simple complete fracture of the right clavicle in June 1944 
when he fell in a pit.  In April 1945 he sustained a slight 
laceration to the right elbow from an anti-personnel bomb 
fragment.  The January 1946 separation examination report 
noted a healed shrapnel scar of the right elbow, occasionally 
symptomatic.   

A March 1946 rating action granted service connection for 
healed shrapnel scar of the right elbow and assigned a 
noncompensable evaluation.  A September 1946 rating action 
granted service connection for healed fracture of the right 
clavicle and assigned a noncompensable evaluation.   

A VA compensation examination was conducted in February 1997.  
At that time, the veteran stated that he worked as a lathe 
operator.  He reported that his right elbow bothered him 
particularly during bad weather.  Physical examination 
revealed that all motions of the upper extremities were 
normal and he had good strength.  There was no obvious 
deformity, swelling, redness, or tenderness of the right 
clavicle.  He was able to flex the right elbow to 
140 degrees.  He was able to supinate and pronate the elbows 
80 degrees.  He had good strength in both forearms and his 
grip was normal.  X-ray of the right clavicle showed an old 
healed fracture, shaft of the clavicle with deformity.  X-ray 
of the right elbow showed soft tissue calcification around 
the oleocranon process without evidence of recent fracture or 
dislocation.  The diagnoses were fracture, old, healed, with 
deformity with no functional impairment, and calcification of 
the olecranon process, right, secondary to old injury, 
without functional impairment.

A VA examination was conducted in July 1998.  The veteran 
reported right elbow and right shoulder symptoms that 
included impaired motion as well as shooting pain to his 
hands.  On examination, the range of motion was reported as 
140 degrees of forward flexion on the right as compared to 
170 degrees on the left.  External rotation was 60 degrees on 
the right and 50 degrees on the left.   Internal rotation was 
to T10 as compared to T8 on the opposite side.  There was 
tenderness over the right mid-clavicle.  He had positive 
impingement, crepitus and pain on right shoulder motion.  
There was mild tenderness over his biceps tendon and cuff 
musculature.  The right elbow range of motion was reported as 
3-120 degrees with pain medially and posteriorly.  The 
ligaments were stable.   There were osteophytes and a 
palpable prominence over the oleocranon.  There was a 
positive Tinsel's sign over the cubital tunnel at the elbow.  
There was slight weakness in the grip distally.  He had 
normal sensation and the examiner noted that pain was visible 
with range of motion testing.  X-rays revealed bony changes 
and osteophytes over the oleocranon with mild arthritic 
changes of the elbow.  There was a well-healed clavicle 
fracture with mild arthritic changes in the shoulder.  The 
impression was mild right and elbow arthritis.  The examiner 
stated that he had decrease range of motion and pain with 
motion of his shoulder and elbow.  He had a cubital tunnel 
syndrome with symptoms and a positive Tinel's at the elbow.  

An October 1998 rating action granted 10 percent ratings for 
the right shoulder and right elbow disabilities, effective 
November 1996.  

VA examinations were conducted in October 2002.  An 
orthopedic examination indicated that the veteran was not 
working.  An evaluation of the right shoulder revealed a 
mildly tender slight deformity of the mid-shaft of the 
clavicle.  There was 90 degrees of abduction, 90 degrees of 
flexion, external rotation to 30 degrees, and internal 
rotation to 40 degrees.  There was diffuse swelling of the 
musculature of the right shoulder.  He did not have swelling 
when compared to the left shoulder.  X-rays reflected 
previous findings.  The examiner commented that although 
there was no incoordination of the right shoulder, he had 
muscle fatigue, weakness and 40 % loss of motion as a result 
of pain.  The functional impairment of the right shoulder 
included no heavy lifting or working overhead.  

In regard to the right elbow, the veteran indicated it gave 
him very little trouble at the present time.  The range of 
motion was 0 to 135 degrees with good strength against 
resistance on flexion and extension.  There was no 
restriction in pronation or supination.  With his right 
shoulder held in 90 degrees of abduction he had weakness on 
moderate resistance.  X-rays reflected previous findings.  
The examiner commented that there was no incoordination, 
muscle fatigue, weakness or restricted motion of the right 
elbow.    

During the VA neurological examination, the physician noted 
that, for the most part, examination of the right shoulder 
was normal.  Adduction of the right shoulder was somewhat 
limited by pain but when tested he had full strength.  There 
was no atrophy. In the right upper extremity there was patchy 
distribution of sensory complaints, different for different 
modalities.  It did not seem to conform to any specific 
dermatomal or peripheral nerve distribution.  The examiner 
commented that while the neurologic examination was 
completely normal (without evidence of chronic impingement of 
the brachial plexus).  It was conceivable that shoulder 
abduction could produce impingement of the suprascapular 
nerve or of the C5 portion of the superior front causing the 
burning pain in the distribution noted in the shoulder.  This 
provided a small amount of disability related to the 
increasing pain and restriction of shoulder activity.  The 
examiner concluded that the veteran's primary disability was 
related to his orthopedic condition and not to the 
neuropathic component.  The diagnosis was neuropathic 
shoulder pain.  

An October 2002 rating action granted a 30 percent rating for 
the right shoulder disability, effective November 1996.  It 
was noted that the RO took into consideration the neurologic 
component of the veteran's right shoulder disability.  

The veteran received treatment at a VA facility during 2002 
for various disorders, including complaints pertaining to his 
right arm.  

Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. 38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Id.  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran filed his claim for an increased rating for his 
right elbow and right shoulder disabilities in November 1996.  
On July 3, 1997, during the pendency of his appeal, VA 
revised the regulations governing the evaluation of muscle 
injuries due to GSWs.  See Schedule for Rating Disabilities; 
Muscle Injuries, 62 Fed. Reg. 30,235 (1997).  These revisions 
essentially involved only cosmetic changes in the language 
and organization of the regulation, as opposed to actual 
changes in the substantive content of the rating criteria.  
Regardless, the evidence shows no indication of any muscle 
involvement of the right elbow.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that when a diagnostic code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered, and examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups." DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.

A) Right Elbow

A review of the October 1998 supplemental statement of the 
case shows that the residuals of the shell fragment wound are 
evaluated under Diagnostic Codes 5206 and 5207.  

Diagnostic Code 5206 provides for the evaluation of 
limitation of flexion of the forearm.  Under Diagnostic Code 
5206, a 10 percent rating is warranted if flexion is limited 
to 100 degrees.  A 20 percent rating is warranted for flexion 
limited to 90 degrees.

Diagnostic Code 5207 provides for the evaluation of 
limitation of extension of the forearm.  Under Diagnostic 
Code 5207 a 10 percent rating is warranted if extension of 
the major forearm is limited to 60 degrees.  A 20 percent 
rating is warranted if extension is limited to 75degrees.

Diagnostic Code 5010 provides that arthritis due to trauma is 
rated as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  Where the limitation of motion of 
the specific joint or joints involved is noncompensable, 
under the applicable diagnostic codes, a rating of 10 percent 
is warranted where arthritis is shown by X-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion. 

Diagnostic Code 5213 provides a 20 percent evaluation if 
pronation is limited so that motion is lost beyond the last 
quarter of the arc and a 10 percent evaluation if supination 
is limited to 30 degrees or less.  See 38 C.F.R. §§ 4.71 
(Plate I), 4.71a.  However, it has neither been contended nor 
shown that the veteran has any loss of pronation or 
supination.  Consequently, an evaluation under Diagnostic 
Code 5213 is not for application.

The normal range of motion of the elbow is from zero degrees 
of extension to 145 degrees of flexion.  Full forearm 
pronation is from zero to 80 degrees, and full forearm 
supination is from zero to 85 degrees.  See 38 C.F.R. § 4.71, 
Plate I.

In this regard the recent VA orthopedic examination showed no 
evidence of any pain in the right elbow.  There was only 
slight limitation of motion with 135 degrees of flexion.  
Additionally, the examination showed no evidence of any scar 
or muscle injury.  Additionally, the examiner commented that 
there was no incoordination, muscle fatigue, weakness or 
restricted motion of the right elbow.  Accordingly, the Board 
finds that the criteria for a higher rating have not been 
met.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

B) Right Clavicle

The RO has assigned a 30 percent rating for the residuals of 
the fracture of the right clavicle under Diagnostic Codes 
5203, 5201.  Diagnostic Code 5203 provides for the evaluation 
of impairment of the clavicle or scapula.  A 20 percent 
evaluation requires nonunion with loose movement or 
dislocation. This is the highest evaluation permitted under 
this Diagnostic Code. These disabilities may also be rated on 
the basis of impairment of function of the contiguous joint.  
38 C.F.R. Part 4, Code 5203.  

Diagnostic Code5201 provides for the evaluation of limitation 
of motion of the shoulder.  Limitation of motion of the arm 
at shoulder level is rated 20 percent disabling for both the 
major and the minor side.  Limitation of the arm midway 
between the side and the shoulder level is rated 30 percent 
disabling on the major side; and limitation to 25 degrees 
from the side is rated 40 percent disabling on the major 
side.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The recent VA examination showed painful motion, possible 
impingement, crepitus, weakness, and tenderness.  However, X-
rays showed no evidence of nonunion with loose movement or 
dislocation.  The Board recognizes that the functional 
limitations due to pain must be accounted for in the 
disability evaluation, under DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the recent examination showed that forward 
flexion and abduction was to 90 degrees.  In order to warrant 
a 40 percent rating the arm motion should be limited to 25 
degrees from the side.  As such, the Board finds that the 
criteria of a 40 percent rating have not been met.  Also, 
there is no evidence indicating that the right shoulder 
surgical scar is symptomatic.  

Additionally, in view of the range of motion findings, the 
Board is satisfied that the degree of functional impairment 
caused by the pain as set forth in the Deluca case is 
included in the current 30 percent rating.  


ORDER

Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right elbow, the major extremity, 
is denied.

Entitlement to an increased rating for residuals of right 
clavicle fracture, the major extremity, is denied.   



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

